UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-1950



EDGAR ORLANDO HUAMANI-DIAZ,

                                                              Petitioner,

          versus


JOHN D. ASHCROFT,    Attorney   General     of   the
United States,

                                                              Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A42-797-530)


Submitted:   May 17, 2004                        Decided:   June 23, 2004


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, RONALD D. RICHEY & ASSOCIATES, Rockville,
Maryland, for Petitioner.   Peter D. Keisler, Assistant Attorney
General, David M. McConnell, Deputy Director, Negin Nazemi Dehn,
Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Edgar Orlando Huamani-Diaz petitions for review of an

order of the Board of Immigration Appeals denying his motion for

reconsideration.     Our review of the briefs and record convinces us

that, as the Attorney General asserts, Huamani-Diaz’s claims are

barred by res judicata, or claim preclusion.

            In   Huamani-Diaz       v.    Ashcroft,      No.    03-1042,       2003    WL

22673948   (4th    Cir.    Nov.     13,       2003)   (unpublished),      we    denied

petitions for review from the Board’s final order of removal and

its denial of Huamani-Diaz’s motion to reopen.                     In denying the

petitions,    we   held     we     lacked      jurisdiction,     under     8    U.S.C.

§   1252(a)(2)(B)(ii)      (2000),       to    review   the    Attorney    General’s

discretionary decision not to grant a hardship waiver.                         We also

held the Board did not abuse its discretion in denying Huamani-

Diaz’s    motion   to     remand    to    reconsider      his    eligibility          for

adjustment of status.       Huamani-Diaz raises the same issues in this

appeal.

            Res judicata precludes a later claim when “‘(1) the prior

judgment was final and on the merits, and rendered by a court of

competent jurisdiction in accordance with the requirements of due

process; (2) the parties are identical, or in privity, in the two

actions; and, (3) the claim[] in the second matter [is] based upon

the same cause of action involved in the earlier proceeding.’”

Grausz v. Englander, 321 F.3d 467, 472 (4th Cir. 2003) (quoting In


                                         - 2 -
re Varat Enterprises, Inc., 81 F.3d 1310, 1315 (4th Cir. 1996));

cf. Ramsay v. INS, 14 F.3d 206, 210-11 (4th Cir. 1994) (applying

principles of issue preclusion in immigration context).               Those

conditions are present in this case.

            Therefore, as we conclude that Huamani-Diaz is barred by

res judicata from relitigating the issues he has raised, we deny

the petition for review.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 3 -